 

 

 

Exhibit 10.1 -

Letter Agreement between William Blair & Company and East Fork Biodiesel, LLC
dated December 26, 2008.


Portions of this Exhibit have been omitted pursuant to the Company's request
made to the Commission for confidential treatment of such omitted material.  A
single * has been placed where the information has been deleted.   The full
version of Exhibit 10.1 has been filed separately with the Commission.








(WILLIAM BLAIR & COMPANY LOGO) [d76174001.jpg]

December 26, 2008

Mr. Chris Daniel
Chief Executive Officer
East Fork Biodiesel, LLC
P.O. Box 21
Algona, IA 50511

Gentlemen;

This letter confirms the understanding and agreement (the “Agreement”) between
East Fork Biodiesel, LLC (together with its subsidiaries, the “Company”) and
William Blair & Company, L.L.C. (“William Blair”) pursuant to which William
Blair has agreed to render certain investment banking and financial advisory
services to the Company as follows:

 

 

 

1.

Engagement; Services; Term. The Company hereby retains William Blair as its
exclusive investment banker * to examine various possible strategic alternatives
available to the Company. William Blair will advise the Company on an exclusive
basis * with respect to one or more transactions or potential transactions,
including the following:

 

 

 

a)

any acquisition of all, or a substantial portion of the capital stock or assets
of the Company in each case in either a single transaction or a series of
transactions, whether by tender or exchange offer, purchase, acquisition,
business combination, or otherwise (a “M&A Transaction”);

 

 

 

 

b)

any financing for any portion of the Company, whether in the form of secured,
unsecured, subordinated or senior debt, equity or equity equivalents, and
whether or not such financing is arranged on a public or private basis (a
“Financing Transaction”); and

 

 

 

 

c)

subject to the subsequent written authorization by Company of William Blair, any
single transaction or series of transactions with Company’s current lender, Farm
Credit, that effectuates any material modification, amendment to, or change of,
or in, the principal balance, accrued or accreted interest, payment term, other
debt service requirement, and/or financial or operating covenant; any
forbearance for at least six months with respect to any payment obligation;
conversion to common or other equity, or any other security or instrument, of
any, or all, of the Company’s obligations and/or indebtedness for borrowed
money, which, are currently outstanding (a “Restructuring Transaction”).

 

 

 

 

A Financing Transaction, an M&A Transaction and a Restructuring Transaction are
each referred to herein as a “Possible Transaction” and are collectively
referred to herein as the “Possible Transactions”.

(INITIAL) [d76174002.jpg]

--------------------------------------------------------------------------------




3

 

 

Depending upon the nature of the Possible Transaction, William Blair’s services
which shall be performed consistent with industry practices and standards will
include, if appropriate or if requested by the Company, the following:

 

 

i.

assist the Company’s management in (a) developing a strategy for pursuing one or
more Possible Transactions, (b) preparing a descriptive memorandum that
describes the Company’s operations and financial condition and includes current
financial data and other appropriate information furnished by the Company (as
amended and supplemented from time to time, the “Descriptive Memorandum”) and
(c) contacting and eliciting interest from those possible participants expressly
approved by the Company and a list of possible participants in the Possible
Transactions (it being understood that such participants may include parties to
whom William Blair has rendered or is now rendering investment banking services
but, in any case, such services have not and do not in any way relate to the
Company or any Possible Transactions);

 

 

ii.

review and analyze the business plans and financial projections prepared by the
Company including, but not limited to, testing assumptions and comparing those
assumptions to historical Company and industry trends;

 

 

iii.

assist the Company and its other professionals in reviewing and analyzing the
terms of any proposed Possible Transaction, in responding thereto and, if
directed, in evaluating alternative proposals for a Possible Transaction,
whether in connection with a confirmed Chapter 11 plan (a “Plan”) or otherwise;

 

 

iv.

determine a range of values for the Company and any securities that the Company
offers or proposes to offer in connection with a Possible Transaction;

 

 

v.

advise the Company on the risks and benefits of considering a Possible
Transaction with respect to the Company’s business prospects and strategic
alternatives to maximize the business enterprise value of the Company, whether
pursuant to a Plan or otherwise;

 

 

vi.

assist or participate in negotiations with parties in interest, including,
without limitation, any current or prospective creditors of, holders of equity
in, or claimants against the Company and/or their respective representatives in
connection with a Possible Transaction and/or a Plan;

 

 

vii.

advise and attend meetings of the Company’s Board of Directors, creditor groups,
official constituencies and other interested parties, as necessary;

 

 

viii.

to the extent requested by the Company, assist the Company in raising capital
and/or refinancing or amending any of its existing debt facilities;

 

 

ix.

if requested, William Blair will (a) render an opinion (the “Opinion”) (such
Opinion will be in writing if requested by the Company), as to the fairness,
from a financial point of view, to the Company’s common stockholders of the
consideration to be received by such stockholders or the exchange ratio, as the
case may be, in the Possible Transaction or (b) advise the Board of Directors
that Blair is unable to render an Opinion. The Opinion will be in such form and
with such qualifications as determined appropriate by Blair;

 

(INITIAL) [d76174002.jpg]


--------------------------------------------------------------------------------



Portions of this Exhibit have been omitted pursuant to the Company's request
made to the Commission for confidential treatment of such omitted material.  A
single * has been placed where the information has been deleted.   The full
version of Exhibit 10.1 has been filed separately with the Commission.


4

 

 

x.

in the event the Company determines to commence one or more cases under Chapter
11 of Title 11 of the United States Code (the “Bankruptcy Code”) in order to
pursue a Possible Transaction or otherwise, and if requested by the Company,
participate in hearings before the Bankruptcy Court in which such cases are
commenced (the “Bankruptcy Court”) and provide relevant testimony with respect
to the matters described herein and arising in connection with any Possible
Transaction or any proposed Plan; and

 

 

xi.

render such other financial advisory and investment banking services as may be
agreed upon in writing by William Blair and the Company in connection with any
of the foregoing.

 

 

2. Fees and Expenses.

 

 

 

 

a.

Monthly Fees. In consideration of the foregoing financial advisory services, the
Company shall pay William Blair the following non-refundable fees which shall be
due, fully earned and payable on the following dates: $50,000 upon the mutual
execution of this Agreement and $50,000 fully due, earned and payable in advance
every thirty days after the date of this Agreement for up to three (3) months.
The total monthly fee payments shall not to exceed ($200,000). No monthly fee
shall be earned by William Blair after termination of this Agreement. All
monthly fees received by William Blair shall be credited against the Transaction
Fees payable by Company to William Blair.

 

 

 

 

b.

M&A Transaction. *


 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 


 

 

 

 

 

*


 

 

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

 

*

 

 

(INITIAL) [d76174002.jpg]

--------------------------------------------------------------------------------




5

 

 

 

 

 

 

 

For the purpose of calculating the M&A Fee, the Transaction Value shall be equal
to the sum, for any transaction or asset sale that takes place from the date of
this Agreement through the effective date of a M&A Transaction of (i) the total
proceeds and other consideration paid or received, or to be paid or received, in
connection with a M&A Transaction (which consideration shall be deemed to
include amounts in escrow and any forfeited deposits), including, without
limitation, cash, notes, securities, and other property received or to be
received by the Company, its creditors (except to the extent covered in clause
(ii) below) and equity holders (including holders of warrants and convertible
securities, and holders of options or stock appreciation rights, whether or not
vested if consideration is paid for such unvested securities); deferred
non-contingent payments (such as installments payments); amounts payable under
Contingent Payments (as defined below) plus (ii) the total amount of any funded
interest bearing indebtedness existing on the Company’s balance sheet at the
time of a M&A Transaction (if such M&A Transaction takes the form of a merger or
a sale of stock) or assumed by a buyer in connection with a M&A Transaction (if
such M&A Transaction takes the form of a sale of assets) (collectively, “Total
Consideration”). Contingent Payments shall be defined as the fair market value
of consideration received or receivable by the Company or its current equity
holders in the form of contingent payments based upon the occurrence of future
events.

 

 

 

 

 

 

 

For the purpose of calculating the consideration received in a M&A Transaction,
any securities (other than a promissory note) will be valued at the time of the
closing of the M&A Transaction as follows: (i) if such securities are traded on
a stock exchange, the securities will be valued at the average last sale or
closing price for the ten trading days immediately prior to the closing of the
M&A Transaction; (ii) if such securities are traded primarily in
over-the-counter transactions, the securities will be valued at the mean of the
closing bid and asked quotations similarly averaged over a ten trading day
period immediately prior to the closing of the M&A Transaction; and (iii) if
such securities have not been traded prior to the closing of the M&A
Transaction, William Blair will prepare a valuation of the securities (without
regard to any restrictions on transferability), and William Blair and the
Company will negotiate in good faith to agree on a fair valuation thereof for
the purposes of calculating the M&A Fee. The value of any purchase money or
other promissory notes, installment sales contracts or other deferred
non-contingent consideration shall be deemed to be the face amount thereof, and
shall be included as part of Total Consideration for the purpose of determining
the M&A Fee due to William Blair upon the consummation of the M&A Transaction.
In the event the Transaction Value includes any Contingent Payments, the Company
and William Blair will negotiate in good faith to agree on that portion of the
M&A Fee (in excess of the Minimum Fee) to be paid to William Blair as of the
consummation of the M&A Transaction in consideration thereof. If the parties
cannot reach such an agreement, an

(INITIAL) [d76174002.jpg]

--------------------------------------------------------------------------------




6

 

 

 

 

 

 

 

additional M&A Fee shall be paid to William Blair in the same proportions and at
the same times as the Contingent Payments are paid or received.

 

 

 

 

 

c.

Financing Transaction. Upon the consummation of a Financing Transaction, the
Company shall pay William Blair a cash fee (the “Financing Fee”) equal to the
sum of (x) 1.5% of the aggregate principal amount of all secured notes and bank
debt raised or committed as reflected in the executed loan agreements, (y) 3.0%
of the fair market value of the aggregate amount of all unsecured and
subordinated debt securities raised or committed as reflected in the executed
loan agreements, whether structurally or contractually subordinated and whether
with the same or different lender(s) or (z) 6,0% of the fair market value of the
aggregate amount of all equity and equity equivalents (including convertible
securities and preferred stock) placed or committed as reflected in the executed
investment agreements. Fair market value shall generally be understood to be the
amount of cash consideration received by the Company from the senior lender,
subordinated lender and/or equity investor unless the terms of such debt or
equity are so unusual as to reasonably call into question that determination. In
such an event, the Company and William Blair agree to reasonably agree to the
fair market value of such financing,

 

 

 

 

d.

Restructuring Transaction. Upon the consummation of any Restructuring
Transaction which is consummated after a chapter 11 filing, the Company shall
pay to William Blair a cash fee (the “Chapter 11 Restructuring Fee”) equal to
1.5% of the debt facilities restructured. Upon the consummation of any
Restructuring Transaction prior to a chapter 11 proceeding, the Company shall
pay to William Blair a cash fee (the “Pre Chapter 11 Restructuring Fee”) equal
to 1.0% of the debt facilities restructured, As an example and for the avoidance
of doubt, should William Blair consummate a Restructuring Transaction where $20
million of debt is restructured to $5 million of equity, $5 million is forgiven
by the lender and the remaining $10 million of debt remains unmodified, William
Blair’s Restructuring Fee percentage shall be applied to $20 million. For
purposes of clarity, no Restructuring Transaction Fee shall be payable to
William Blair unless and until Company subsequently and specifically authorizes
William Blair in writing to provide Company with restructuring services and
Company agrees that a Restructuring Fee shall be due and owing upon a completion
of a Restructuring Transaction. Company may enter into a Restructuring
Transaction without engaging William Blair to provide services and, as a result,
no Restructuring Transaction fee shall be due.

 

 

 

 

e.

Fairness Opinion. Upon Company’s specific subsequent written request and
authorization to render a fairness opinion and upon completion of William
Blair’s engagement, an additional fee of $250,000 will be payable promptly after
William Blair (i) advises the [Special Committee of the] Board of Directors as
to the fairness, from a financial point of view, to the Company’s stockholders
of the consideration to be received by such stockholders or the

(INITIAL) [d76174002.jpg]

--------------------------------------------------------------------------------



Portions of this Exhibit have been omitted pursuant to the Company's request
made to the Commission for confidential treatment of such omitted material.  A
single * has been placed where the information has been deleted.   The full
version of Exhibit 10.1 has been filed separately with the Commission.


7

 

 

 

 

 

 

 

exchange ratio, as the case may be, with respect to the Possible Transaction or
(ii) advises that it is unable to render an opinion to such effect.

 

 

 

 

 

f.

Payment of Fees. Any Financing Fee, M&A Fee, Restructuring Fee and Fairness
Opinion Fee are each referred to herein as a “Transaction Fee” and are
collectively referred to herein as “Transaction Fees”. Certain Transaction Fees
shall be paid to William Blair by withholding such fee from the proceeds from
the issuance of any debt or equity securities (in the case of a Financing
Transaction) or from the sale proceeds (in the case of a M&A Transaction) by
instructing the purchasers of the securities or the payor(s) of the Transaction
Value, as the case may be, to wire transfer the Transaction Fee directly to
William Blair upon the consummation of the Possible Transaction.

 

 

 

 

 

 

g.

Expenses. Additionally, and regardless of whether any Possible Transaction is
consummated, the Company will reimburse William Blair, subject to Company’s
prior written approval for total expenses in excess of $40,000, for all
reasonable out-of-pocket expenses such as travel and travel-related expenses,
research, database and similar information charges paid to third party vendors,
overnight mailing costs, regular postage and telecommunications expenses (as
well as reasonable fees and expenses of its counsel and any other independent
experts retained by William Blair provided in each case, subject to Company’s
prior written approval before any engagement of third party experts occurs)
incurred by William Blair in connection with its engagement hereunder. Such
reimbursement will be payable promptly upon submission by William Blair of
statements and reasonable supporting detail to the Company.

 

 

 

 

 

 

h.

Minimum Fee. The minimum fee that William Blair shall earn and be paid in
connection with its engagement hereunder in connection with a closing of a
Possible Transaction (except in the case of a Restructuring Transaction) shall
be $500,000 (the “Minimum Fee”). In calculating the Minimum Fee, any Monthly
Fees paid and any fairness opinion fee paid shall be included with the related
transaction fees when calculating the minimum.

 

 

 

 

 

 

i.

*

 

 

 

 

 

 

j.

No Fee Duplication. Notwithstanding anything else herein contained, any
transaction or series of similar transactions shall only be treated for
calculating fees payable as one type of transaction, i.e. M&A Transaction or
Financing Transaction; provided however, if Company authorizes William Blair to
provide multiple services/consummates multiple transactions (for example, but
not limited to, an M&A Transaction and a fairness opinion or an M&A Transaction
and a Restructuring Transaction or a Financing Transaction and a fairness
opinion), then William Blair shall be paid the fees as referenced in this
Section 2 for each type of transaction. The parties shall mutually agree on the
appropriate characterization of the transaction(s).

 

 

 

 

3.

Application for Retention of William Blair. In the event the Company determines
to commence Chapter 11 proceedings in order to pursue a Possible Transaction or
otherwise, the Company shall apply promptly, within the confines of Rule 6003 of
the

(INITIAL) [d76174002.jpg]

--------------------------------------------------------------------------------




8

 

 

 

Federal Rules of Bankruptcy Procedure, to the Bankruptcy Court pursuant to
sections 327(a) and 328(a) of the Bankruptcy Code. Rule 2014 of the Federal
Rules of Bankruptcy Procedure, applicable local rules and procedural orders of
the Bankruptcy Court and procedural guidelines established by the Office of the
United States Trustee, for approval of (a) this Agreement and (b) William
Blair’s retention by the Company under the terms of this Agreement, nunc pro
tunc to the date the Company commences its Chapter 11 case, and shall use its
best efforts to obtain Bankruptcy Court authorization thereof. The Company shall
use its best efforts to obtain such Bankruptcy Court approval and authorization
subject only to the subsequent review by the Bankruptcy Court under the standard
of review provided in section 328(a) of the Bankruptcy Code, and not subject to
the standard of review set forth in section 330 of the Bankruptcy Code. The
Company shall supply William Blair and its counsel with a draft of such
application and any proposed order authorizing William Blair’s retention
sufficiently in advance of the filing of such application and proposed order to
enable William Blair and its counsel to review and comment thereon. William
Blair shall have no obligation to provide any services under this Agreement
unless and until William Blair’s retention under the terms of this Agreement is
approved under section 328(a) of the Bankruptcy Code by a final order of the
Bankruptcy Court in form and substance acceptable to William Blair. Subject to
being so retained, William Blair agrees that during the pendency of any such
proceedings, it shall continue its obligations under this Agreement pursuant to
the provisions of this Agreement so long as the Company is using its best
efforts to seek William Blair’s retention under section 328(a) of the Bankruptcy
Code.

 

 

 

William Blair acknowledges that in the event that the Bankruptcy Court approves
its retention by the Company pursuant to the application process described in
this Section, payment of William Blair’s fees and expenses shall be subject to
(i) the jurisdiction and approval of the Bankruptcy Court under section 328(a)
of the Bankruptcy Code and any order approving William Blair’s retention, (ii)
any applicable fee and expense guidelines and/or orders and (iii) any
requirements governing interim and final fee applications; provided, however,
that subject to approval of the Bankruptcy Court, William Blair shall not be
required to maintain time records. In the event that William Blair’s engagement
hereunder is approved by the Bankruptcy Court, the Company shall pay all fees
and expenses of William Blair hereunder as promptly as practicable in accordance
with the terms hereof and the orders governing interim and final fee
applications, and after obtaining all necessary further approvals from the
Bankruptcy Court, if any.

 

 

 

With respect to William Blair’s retention under section 328(a) of the Bankruptcy
Code, the Company acknowledges and agrees that William Blair’s industry and
restructuring expertise as well as its capital markets knowledge, financing
skills and mergers and acquisitions capabilities, some or all of which may be
required by the Company during the term of William Blair’s engagement hereunder,
were important factors in determining the amount of the various fees set forth
herein, and that the ultimate benefit to the Company of William Blair’s services
hereunder could not be measured merely by reference to the number of hours to be
expended by William Blair’s professionals in the performance of such services.
The Company also acknowledges and agrees that the various fees set forth herein
have been agreed upon

(INITIAL) [d76174002.jpg]

--------------------------------------------------------------------------------




9

 

 

 

by the parties in anticipation that a substantial commitment of professional
time and effort will be required of William Blair and its professionals
hereunder over the life of the engagement, and in light of the fact that such
commitment may foreclose other opportunities for William Blair and that the
actual time and commitment required of William Blair and its professionals to
perform its services hereunder may vary substantially from week to week or month
to month, creating “peak load” issues for the firm. In addition, the Company
believes that given the numerous issues which William Blair may be required to
address in the performance of its services hereunder, William Blair’s commitment
to the variable level of time and effort necessary to address all such issues as
they arise, and the market prices for William Blair’s services for engagements
of this nature in an out-of-court context, the Company agrees that the fee
arrangements hereunder are reasonable under the standards set forth in section
328(a) of the Bankruptcy Code.

 

 

4.

Information. In connection with William Blair’s activities on the Company’s
behalf, the Company agrees to reasonably cooperate with William Blair and will
furnish to, or cause to be furnished to, William Blair all information and data
concerning the Company as is reasonably requested (the “Information”) and will
provide William Blair with access to the Company’s officers, directors,
employees and advisors. The Company represents and warrants that all Information
made available to William Blair by the Company with respect to a Possible
Transaction will be complete and correct in all material respects based on the
Company’s actual knowledge and that any projections, forecasts or other
Information provided by the Company to William Blair or to any possible
participant, any other party to a Possible Transaction, or contained in the
Descriptive Memorandum will have been prepared in good faith and will be based
upon reasonable assumptions. The Company agrees to promptly notify William Blair
if the Company believes that any Information which was previously provided to
William Blair or to any possible participant to a Possible Transaction has
become materially misleading. The Company acknowledges and agrees that, in
rendering its services hereunder, including, without limitation, assisting the
Company’s management in the preparation of the Descriptive Memorandum, William
Blair will be using and relying on the Information (and information available
from public sources and other sources deemed reliable by William Blair) without
independent verification thereof or independent appraisal of any of the
Company’s assets or those of any possible participant in a Possible Transaction
and that William Blair shall not be liable for any inaccuracies or omissions
therein. Furthermore, in evaluating each possible participant, William Blair
will be using information contained in public reports and possibly other
information furnished to William Blair by such possible participant. William
Blair does not assume responsibility for the accuracy or completeness of the
Information or any other information regarding the Company, any possible
participant or a Possible Transaction.

 

 

 

The Company further acknowledges that although William Blair will use
commercially reasonable procedures to check for the most commonly known viruses,
the electronic transmission of information cannot be guaranteed to be secure or
error-free. Furthermore such information could be intercepted, corrupted, lost,
destroyed, arrive late or incomplete or otherwise be adversely affected or
unsafe to use. Accordingly, the Company agrees that William Blair shall have no
liability to the

(INITIAL) [d76174002.jpg]

--------------------------------------------------------------------------------




10

 

 

 

Company with respect to any error or omission rising from or in connection with:
(i) the electronic communication of information to the Company; or (ii) the
Company’s reliance on such information provided, in each case, that William
Blair exercises the same degree of care in protecting the confidentiality of,
and in preventing unauthorized access to, the Company’s information that it
exercises with regard to its proprietary information.

 

 

 

The Company agrees that neither it nor any of its affiliates or management will
initiate any discussions regarding a Possible Transaction during the term of
this Agreement, except through William Blair. In the event the Company, its
affiliates, or its management receive any inquiry regarding a Possible
Transaction, William Blair will be promptly informed of such inquiry so that it
can evaluate such party and its interest in a Possible Transaction, and assist
the Company in any resulting negotiations.

 

 

 

The Company and William Blair will each have the right to approve the
Descriptive Memorandum. The Company agrees that it will be solely responsible
for ensuring that any Possible Transaction complies with applicable law.

 

 

5.

Indemnification. William Blair and the Company have entered into a separate
indemnity agreement, dated the date hereof and attached hereto as Exhibit A (the
“Indemnity Agreement”), providing among other things for the indemnification of
William Blair by the Company in connection with Losses and Expenses (as defined
in the Indemnity Agreement). The terms of the Indemnity Agreement are
incorporated by reference into this letter agreement and made an integral part
hereof.

 

 

6.

Other Services. William Blair is not being retained to provide “crisis
management” or business consultant services to the Company and shall have no
responsibility for designing or implementing operating, organizational,
administrative, cash management or liquidity improvements. To the extent William
Blair is requested by the Company to perform any financial advisory or
investment banking services which are not within the scope of this assignment,
such fees shall be mutually agreed upon by William Blair and the Company in
writing, in advance, depending on the level and type of services required, and
shall be in addition to the fees and expenses described hereinabove. Except as
set forth in the preceding sentence, if William Blair is required to render
services directly or indirectly relating to the subject matter of this Agreement
(including, but not limited to, producing documents, answering interrogatories,
attending depositions, testifying at trial, and whether by subpoena, court
process or order, or otherwise), the Company shall pay William Blair’s related
reasonable out-of-pocket costs and expenses (including without limitation the
reasonable legal fees and expenses of William Blair’s legal counsel incurred in
connection therewith).

 

 

7.

Termination. William Blair’s engagement hereunder may be terminated by either
the Company or William Blair at any time, with or without cause, upon written
notice to the other party; provided, however, that no such termination will
affect William Blair’s right to expense reimbursement, the payment of any
accrued and unpaid fees or the indemnification contemplated herein or the
Indemnity Agreement. If this

(INITIAL) [d76174002.jpg]

--------------------------------------------------------------------------------




11

 

 

 

 

 

Agreement expires or is terminated for any reason and the Company consummates,
or enters into an agreement in principle to engage in (and which subsequently
closes at any time), any Possible Transaction within twelve (12) months after
such termination or expiration, date with any party, person or entity (i) which
Blair has identified, or (ii) in respect of which William Blair has rendered
advice, or (iii) with which the Company has directly or indirectly held
discussions prior to such termination, William Blair shall be entitled to
receive its Transaction Fee upon the consummation of such Possible Transaction
as if no such expiration or termination had occurred. The Company shall provide
William Blair a complete list of parties addressed in (iii) of this section
within 10 days of William Blair’s termination and William Blair shall provide
the Company a complete list of all parties incorporated in (i), (ii) and (iii)
of this section within 20 days of William Blair’s termination.

 

 

8.

Governing Law; Jurisdiction; Waiver of Jury Trial. THIS LETTER AGREEMENT AND THE
INDEMNITY AGREEMENT WILL BE DEEMED MADE IN DELAWARE AND WILL BE GOVERNED BY THE
LAWS OF THE STATE OF DELAWARE. THE COMPANY AND WILLIAM BLAIR IRREVOCABLY SUBMITS
TO THE JURISDICTION OF ANY COURT OF THE STATE OF DELAWARE OR THE UNITED STATES
DISTRICT COURT OF THE DISTRICT OF DELAWARE FOR THE PURPOSE OF ANY SUIT, ACTION
OR OTHER PROCEEDING ARISING OUT OF THIS LETTER AGREEMENT OR THE INDEMNITY
AGREEMENT, OR ANY OF THE AGREEMENTS OR TRANSACTIONS CONTEMPLATED HEREBY, WHICH
IS BROUGHT BY OR AGAINST THE COMPANY. EACH OF THE COMPANY (AND, TO THE EXTENT
PERMITTED BY LAW, ON BEHALF OF THE COMPANY’S EQUITY HOLDERS AND CREDITORS) AND
WILLIAM BLAIR HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED UPON, ARISING OUT OF
OR IN CONNECTION WITH THE INDEMNITY AGREEMENT, THIS LETTER AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING, WITHOUT LIMITATION, ANY POSSIBLE
TRANSACTION).

 

 

9.

Miscellaneous.

 

 

 

 

a.

Benefit of Agreement; No Reliance by Third Parties. Any advice (oral or written)
rendered by William Blair pursuant to its engagement hereunder, including any
advice rendered during the course of participating in negotiations and meetings
of the Board of Directors of the Company, as well as any written materials
provided by William Blair, will be solely for the benefit and confidential use
of the Board of Directors and will not be reproduced, summarized, described or
referred to or given to any other person (other than the Company’s attorneys and
accountants) for any purpose without William Blair’s prior written consent.
Furthermore, the Company agrees that such advice may not be relied upon by any
other person, used for any other purpose or reproduced, disseminated, quoted or
referred to at any time, in any manner or for any purpose without the prior
written consent of William Blair. This letter agreement does not create, and
will not be construed as creating,

(INITIAL) [d76174002.jpg]

--------------------------------------------------------------------------------




12

 

 

 

 

 

rights enforceable by any person or entity not a party hereto, except those
entitled thereto by virtue of the Indemnity Agreement.

 

 

 

 

b.

Nature of Relationship. The nature of William Blair to the Company is that of an
independent contractor. William Blair is being retained solely to assist the
Company in its efforts to affect a Possible Transaction and Blair is not being
retained to advise the Company on, or to express any opinion as to, the wisdom,
desirability or prudence of consummating a Possible Transaction. William Blair
is not and will not be construed as a fiduciary of the Company or any affiliate
thereof and will have no duties or liabilities to the equity holders or
creditors of the Company, any affiliate of the Company or any other person by
virtue of this Agreement and the retention of William Blair hereunder, all of
which duties and liabilities are hereby expressly waived.

 

 

 

 

c.

Public Announcements. Upon consummation of any Possible Transaction, William
Blair may, at its own expense, place announcements in financial and other
newspapers and periodicals (such as a customary “tombstone” advertisement)
describing its services in connection therewith. Furthermore, the Company agrees
that in its initial press release announcing any Possible Transaction, the
Company will include in such press release a reference to William Blair as
investment banker and financial advisor to the Company with respect to such
Possible Transaction.

 

 

 

 

d.

Survival, Successors & Assigns. This Agreement (including, for the avoidance of
doubt, Exhibit A hereto) shall be binding upon the parties hereto and their
respective successors, heirs and permitted assigns. Nothing in this Agreement,
express or implied, is intended to confer or does confer on any person or
entity, other than the patties hereto and their respective successors, heirs and
permitted assigns and, to the extent expressly set forth herein, the Indemnified
Parties, any rights or remedies under or by reason of this Agreement or as a
result of the services to be rendered by William Blair hereunder.

 

 

 

 

e.

Authority. Each party hereto represents and warrants that it has all requisite
power and authority to enter into this Agreement and Exhibit A attached hereto
and the transactions contemplated hereby. Each party hereto further represents
that this Agreement has been duly and validly authorized by all necessary
corporate action and has been duly executed and delivered by each of the parties
hereto and constitutes the legal, valid and binding agreement thereof,
enforceable in accordance with its terms, William Blair will assume that any
instructions, notices or requests have been properly authorized by the Company
if they are given or purported to be given by, or is reasonably believed by
William Blair to be a director, officer, employee or authorized agent.

 

 

 

 

f.

Counterparts. This Agreement may be executed in as many counterparts as may be
deemed necessary and convenient, and by the different parties hereto on separate
counterparts, each of which when so executed shall be deemed an

(INITIAL) [d76174002.jpg]

--------------------------------------------------------------------------------




13

 

 

 

 

 

original, but all such counterparts shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart to this Agreement.

 

 

 

 

g.

Entire Agreement. This Agreement embodies the entire agreement and understanding
of the parties hereto. This Agreement has been reviewed by the signatories
hereto and their counsel. There shall be no construction of any provision
against William Blair because this Agreement was drafted by William Blair, and
the parties waive any statute or rule of law to such effect. This Agreement
supersedes and replaces all previous agreements or understandings regarding the
same, whether written or oral. This Agreement may not be modified or amended
except in writing executed by the parties hereto. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect pursuant to the terms hereof.

* * * * *

(INITIAL) [d76174002.jpg]

--------------------------------------------------------------------------------




14

If the foregoing correctly sets forth our agreement, please so indicate by
signing below and returning an executed copy to us along with the first monthly
fee of $50,000 via wire transfer. We look forward to working with you.

 

 

 

 

Very truly yours,

 

 

 

WILLIAM BLAIR & COMPANY, L.L.C.

 

 

 

By:

     -s- Kelly J. Martin [d76174004.jpg]

 

 

--------------------------------------------------------------------------------

 

 

Principal


 

 

 

ACCEPTED AND AGREED AS OF

 

THE DATE FIRST ABOVE WRITTEN

 

 

 

 

EAST FORK BIODIESEL, LLC

 

 

 

By:

   -s- Chris Daniel [d76174005.jpg]

 

 

--------------------------------------------------------------------------------

 

Its: CEO

 


--------------------------------------------------------------------------------




Exhibit “A”

(INITIAL) [d76174002.jpg]

--------------------------------------------------------------------------------




EAST FORK BIODIESEL, LLC

P.O. Box 21

ALGONA, IA 50511

December 26, 2008

William Blair & Company, L.L.C.
222 West Adams Street
Chicago, Illinois 60606

Gentlemen:

In connection with your engagement by East Fork Biodiesel, LLC (the “Company”)
under the letter agreement of even date herewith (the “Engagement Letter”), as
modified or amended from time to time, the Company agrees to indemnify and hold
harmless William Blair & Company, L.L.C. (“Blair”) and each of the Other
Indemnified Parties (as defined below), to the fullest extent permitted by law,
from and against any and all losses, claims, damages, obligations, penalties,
judgments, awards, costs, disbursements and liabilities (including amounts paid
in settlement) (collectively, “Losses”) and expenses (including, without
limitation, all fees and expenses of Blair’s and each of the Other Indemnified
Parties’ counsel and all of Blair’s and each of the Other Indemnified Parties’
reasonable travel and other reasonable out-of-pocket expenses incurred in
connection with the investigation of any pending or threatened claims or the
preparation for, the defense of, or the furnishing of testimony or evidence in,
any pending or threatened litigation, investigation or proceedings, whether or
not Blair or any Other Indemnified Party is a party thereto) (collectively,
“Expenses”) based upon, arising out of or in any way relating to the rendering
of services by Blair contemplated under the Engagement Letter (including any
services rendered prior to the date hereof) or to the Possible Transaction (as
defined therein); provided, that the Company will have no obligation to
indemnify and hold harmless Blair or any of the Other Indemnified Parties in
respect of any Losses or Expenses which are finally judicially determined to
have been primarily the result of the gross negligence, willful misconduct, or
bad faith of Blair or the Other Indemnified Parties in performing the services
that are the subject of the Engagement Letter. Expenses will be paid when and as
incurred upon submission by Blair of statements to the Company. The Other
Indemnified Parties will mean and include (i) the respective members,
principals, partners, directors, officers, agents and employees of and counsel
to Blair and its affiliates, (ii) each other person, if any, controlling Blair
or any of its affiliates and (iii) the successors, assigns, heirs and personal
representatives of any of the foregoing.

(INITIAL) [d76174002.jpg]

--------------------------------------------------------------------------------




If for any reason the foregoing indemnification is unavailable to Blair or any
of the Other Indemnified Parties or is insufficient to hold them harmless in
respect of any Losses or Expenses, then the Company will contribute to the
amount paid or payable by Blair or any of the Other Indemnified Parties as a
result of such Losses and Expenses in such proportion as is appropriate to
reflect the relative benefits (or anticipated benefits) to the Company and its
stockholders on the one hand and Blair and the Other Indemnified Parties on the
other hand from the Possible Transaction, or if such allocation is not permitted
by applicable law, then in such proportion as is appropriate to reflect not only
the relative benefits received by the Company and its stockholders on the one
hand and Blair and the Other Indemnified Parties on the other hand, but also the
relative fault of the Company, its directors, officers, employees, agents and
advisers (other than Blair) on the one hand and Blair and the Other Indemnified
Parties on the other hand, as well as any other relevant equitable
considerations, The relative benefits received (or anticipated to be received)
by the Company and its stockholders on the one hand and by Blair and the Other
Indemnified Parties on the other hand will be deemed to be in the same
proportion as the total value received or contemplated to be received by the
Company or its stockholders, as the case may be, as a result of or in connection
with a Possible Transaction bears to the total fees paid to Blair pursuant to
the Engagement Letter. The relative fault of any party or other person will be
determined by reference to such party’s or person’s knowledge, access to
information and opportunity to prevent or correct any misstatement, omission,
misconduct or breach of duty. To the extent permitted by law, the amount
required to be contributed by Blair and the Other Indemnified Parties hereunder
will not exceed the total amount of fees paid to Blair pursuant to the
Engagement Letter. You and we agree that it would not be just and equitable if
contribution were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to above.

If any litigation, investigation or proceeding is commenced as to which Blair
proposes to demand indemnification, Blair will notify the Company with
reasonable promptness; provided, however, that any failure by Blair to notify
the Company will relieve the Company from its obligations hereunder only to the
extent the Company has been prejudiced by such failure or delay. Unless the
action or proceeding involves the alleged gross negligence, incompetence,
willful misconduct, self dealing, or bad faith of Blair or the Other Indemnified
Parties, the Company will assume the defense of such action or proceeding,
including the employment of counsel reasonably satisfactory to Blair or such
Other Indemnified Party and the payment of the fees and expenses of such
counsel. In the event (i) Blair or such Other Indemnified Party reasonably
determines that having common counsel would present such counsel with a conflict
of interest, (ii) the defendants in or targets of any such action or proceeding
include both Blair or Other Indemnified Party and the Company and Blair or such
Other Indemnified Party reasonably concludes that there may be legal defenses
available to it or Other Indemnified Parties that are different from or in
addition to those available to the Company, or (iii) the Company fails to assume
the defense of the action or proceeding or to employ counsel reasonably
satisfactory to Blair or such Other Indemnified Party in a timely manner, then
Blair or such Other Indemnified Party may employ separate counsel to represent
or defend it in any such action or proceeding, and the Company will pay the
reasonable and customary fees and disbursements of such separate counsel (in
addition to

(INITIAL) [d76174002.jpg]

--------------------------------------------------------------------------------




local counsel, as needed) for Blair and such Other Indemnified Parties. The
Company retains the right, at its own cost, to participate in the defense of
such litigation, investigation or proceeding as to which Blair employs separate
counsel, and Blair will reasonably cooperate with the Company and its counsel
(including, to the extent possible and consistent with its own interests,
keeping the Company reasonably informed of such defense). The Company will be
liable for any settlement of any claim against Blair made with the Company’s
written consent, which consent will not be unreasonably withheld.

The reimbursement, indemnity and contribution obligations of the Company will
(i) be in addition to any liability which the Company may otherwise have, (ii)
survive the completion or termination of Blair’s engagement, and (ii) be binding
upon any successors and assigns of the Company. If the Company sells or
otherwise transfers all or a significant portion of its assets in one or a
series of transactions that does not directly or indirectly provide for the
assumption of the obligations of the Company set forth in this Indemnity
Agreement, the Company will notify Blair in writing thereof and, if requested by
Blair, will arrange in connection therewith alternative means of providing for
the obligations of the Company set forth herein, including the assumption of
such obligations by another party, insurance, surety bonds or the creation of an
escrow, in each case in an amount and upon terms and conditions mutually
agreeable to the Company and Blair.

The Company agrees that it will not, without Blair’s prior written consent,
settle any pending or threatened litigation, investigation or proceeding
relating in any way to the transactions contemplated under the Engagement Letter
unless (i) Blair and the Other Indemnified Parties are unconditionally released
in any release or settlement agreement from any and all claims and liabilities,
whether or not Blair and the Other Indemnified Parties are named in such
litigation or proceeding and (ii) there is no statement in any such release or
settlement agreement as to an admission of fault, culpability or failure to act
by or on behalf of Blair or the Other Indemnified Parties.

The validity and interpretation of this Indemnity Agreement will be governed by,
and construed and enforced in accordance with, the laws of the State of Delaware
applicable to agreements made and to be fully performed therein (excluding the
conflicts of laws rules). The Company irrevocably submits to the jurisdiction of
any court of the State of Delaware or the United States District Court of the
State of Delaware for the purpose of any suit, action or other proceeding
arising out of this Indemnity Agreement which is brought by or against the
Company. Any right to a trial by jury with respect to any action or proceeding
arising in connection with or as a result of either Blair’s engagement or any
matter referred to herein is hereby waived by the Company and Blair.

This Indemnity Agreement may not be modified or amended except in writing
executed by the parties hereto. This Indemnity Agreement, and any modification
or amendment thereto, may be executed in counterparts, each of which will be
deemed an original and all of which will constitute one and the same instrument.

(INITIAL) [d76174002.jpg]

--------------------------------------------------------------------------------




 

 

 

 

Very truly yours,

 

 

 

EAST FORK B1ODIESEL, LLC

 

 

 

By:

      -s- Chris Daniel [d76174005.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: Chris Daniel

 

Title: CEO

Agreed and accepted as of
the date above.

 

 

 

WILLIAM BLAIR & COMPANY, L.L.C.

 

 

 

By:

   -s- Kelly J. Martin [d76174004.jpg]

 

 

--------------------------------------------------------------------------------

 

Name: Kelly J. Martin

 

Title: Principal

 


--------------------------------------------------------------------------------



Portions of this Exhibit have been omitted pursuant to the Company's request
made to the Commission for confidential treatment of such omitted material.  A
single * has been placed where the information has been deleted.   The full
version of Exhibit 10.1 has been filed separately with the Commission.

 

Exhibit "B"


*

*

*



(INITIAL) [d76174002.jpg]





--------------------------------------------------------------------------------





Portions of this Exhibit have been omitted pursuant to the Company's request
made to the Commission for confidential treatment of such omitted material.  A
single * has been placed where the information has been deleted.   The full
version of Exhibit 10.1 has been filed separately with the Commission.

 

Exhibit "C"



    *    

 

 

*

 

 

*

 

 

*

 

 

*

 

 

*

 

 



(INITIAL) [d76174002.jpg]

--------------------------------------------------------------------------------




Portions of this Exhibit have been omitted pursuant to the Company's request
made to the Commission for confidential treatment of such omitted material.  A
single * has been placed where the information has been deleted.   The full
version of Exhibit 10.1 has been filed separately with the Commission.    


    *    

 

 

*

 

 

*

 

 

*

 

 

*

 

 

*






(INITIAL) [d76174002.jpg]

--------------------------------------------------------------------------------